DETAIL ACTION
1. 	This Office Action is in response to Applicant’s arguments filed on 03/15/2022.
Response to Arguments
2. 	Applicant's arguments filed on 03/15/2022 have been fully considered but they are not persuasive, as explained below:
Applicant argued, regarding claims 11, 23 and 26 (See, Remarks, Page 15 Para2-Page16 Para 2) that although Komatsu’s “circuit 63 teaches a feedback path, Applicant does not agree that the circuit 62 decouples the feedback voltage from the control circuit in response to the detection of the input node receiving a supply signal of an incorrect polarity. In fact, when the input node receives a supply signal of an incorrect polarity, the transistor TR generates the signal considered by the examiner to be the claimed feedback signal. Thus, rather than decoupling the feedback voltage from the control circuit, the transistor couples the feedback voltage to the control circuit in response to the detection of the input node receiving a supply signal of an incorrect polarity”.
However, the arguments is not persuasive, since Komatsu teaches, in col. 7 L32-50 and col. 8 L3-47 that 63’s switch TR is used to forcibly turn off main switch 61, using TR on/off operation, after detecting drain-source voltage of 61, wherein Applicant agrees that that 63 is a feedback circuit, so, when the feedback circuit is used to feedback any signal that is driving 61, is a feedback voltage/signal. Furthermore, 64 is an active clamp circuit for preventing backflow of the current, also used to drive 61. Anything that drives/control a gate of main transistor to be on/off, under broadest reasonable interpretation, is understood to be a control/drive circuit/component. Furthermore, it is very apparent that when TR=ON, based on the scaled/divided voltage of the feedback signal (which is passed from source of 61 to load 31), only path TR pulls down the voltage from the terminal that connects 61’s source to load to a path back to gate of 61, Via R4, and turning off 61, and hence establishing ‘DECOUPLING’ operation. 
Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

4. 	Claims 11, 23, 26 are rejected under 35 U.S.C 103 as being unpatentable over Okanoue (US Pub 2016/0301235), in view of Komatsu et al. (“Komatsu”, US Pat 7800878).
Regarding claim 11, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: 
a power transistor (21) having a current conduction path (between 21’s source-drain) coupled between an input node (battery 10 is passed thru contact 11 to drain of 21) and an output node (21’s source is connected to load 14 via 15), the power transistor (21) having a control electrode (21’s gate), a first conduction electrode (21’s drain) coupled to the input node (battery 10 is connected thru contact 11 to 21’s drain) and a second conduction electrode (21’s source) coupled to the output node (to load 14 via 15); a control circuit (18) having an output configured to generate a gate control signal (18 controlling 19, para 50-56) for application to the control electrode of the power transistor (21); a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to sense the input node (10) receiving a supply signal having an incorrect polarity and in response thereto … from the control circuit (18).
[NOTE. 	When switch 28 couples battery 10, control means 18 starts, turning on switch 19 and starting boost control 17 (17 obtains higher voltage then battery 10, same as Applicant’s charge pump 120; para 50). The boosted voltage of 17 is Va being held by capacitor 25, at this stage. Next, to have device 80a (aka 16) to be on state, in order to couple with the load 14, control means 18 turns off 19. When 19=off, capacitor 45 is charged (Vb) by a current flowing thru 44. The charged voltage Vb is gradually increases gate voltage 21, thru switch 46 and diode 27, to completely turn on 21, during normal mode of operation where no reverse polarity is detected. However, during polarity reversal protection circuit 21 is off and 81 is used to short the gate-source current path of 21; Para 82-83)]

However, Komatsu teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said gate control signal in response to the feedback voltage (63); and in response to an incorrect polarity (using 64) decouple (using switch TR on/off operation) the feedback voltage from the control circuit (62).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue’s circuit to include a feedback signal path and decoupling feedback voltage in response to an incorrect polarity from the control circuit, as disclosed by Komatsu, as doing so would have provided an improved surge voltage generation while preventing breakdown of switching element respect to the reverse connection of the power supply, as taught by Komatsu (abstract).
Regarding claim 23, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: an input node configured to receive a supply signal of a positive polarity or a negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12); at least one power transistor (21) having a current conduction path (21’s source to drain path) coupled between the input node (battery 10 is passed thru contact 11 to drain of 21) and an output node(21’s source is connected to load 14 via 15), the at least one power transistor having a control electrode (21’s gate); a control circuit (17, 18) configured to generate a control signal for application to the control electrode of the at least one power transistor (18 controlling 19, para 50-56), said control circuit including a charge pump circuit (17, fig. 5) configured to generate a charge pump voltage (output of 17 to 20 that works along with 18) for said control signal in response to a supply current received at an input supply node (11, 12); a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to … to the control circuit (17, 18) as a result of the input node (11, 12) receiving the supply signal of said positive polarity, and further … from the control circuit as a result of the input node receiving the supply signal of said negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12).
[NOTE. 	When switch 28 couples battery 10, control means 18 starts, turning on switch 19 and starting boost control 17 (17 obtains higher voltage then battery 10, same as Applicant’s charge pump 120; para 50). The boosted voltage of 17 is Va being held by capacitor 25, at this stage. Next, to have device 80a (aka 16) to be on state, in order to couple with the load 14, control means 18 turns off 19. When 19=off, capacitor 45 is charged (Vb) by a current flowing thru 44. The charged voltage Vb is gradually increases gate voltage 21, thru switch 46 and diode 27, to completely turn on 21, during normal mode of operation where no reverse polarity is detected. However, during polarity reversal protection circuit 21 is off and 81 is used to short the gate-source current path of 21; Para 82-83)]
However, Okanoue fails to teach a feedback signal path configured to generate a feedback voltage from a voltage at the output node, wherein said control circuit is configured to generate said control signal in response to the feedback voltage; and to pass the feedback voltage to the control circuit, and further decouple the feedback voltage from the control circuit in response to (incorrect) polarity.
However, Komatsu teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said control signal in response to the feedback voltage (63); to pass the feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) to the control circuit (62), and further decouple (using switch TR on/off operation) the feedback voltage from the control circuit in response to (incorrect) polarity.

Regarding claim 26, Okanoue teaches a circuit (Fig. 8a-8b, para 77-87, 96 and 50-56), comprising: an input node configured to receive a supply signal of a positive polarity or a negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12); at least one power transistor (21) having a current conduction path (21’s source to drain path) coupled between the input node (battery 10 is passed thru contact 11 to drain of 21) and an output node (21’s source is connected to load 14 via 15), the at least one power transistor having a control electrode (21’s gate); a control circuit (17, 18) configured to generate a control signal for application to the control electrode of the at least one power transistor (18 controlling 19, para 50-56), said control circuit including a charge pump circuit (17, fig. 5) configured to generate a charge pump voltage (output of 17 to 20 that works along with 18) for said control signal in response to a supply current received at an input supply node (11, 12); a polarity reversal protection circuit (40, 42-43, 81a, 20, 22) configured to … to the control circuit (17, 18) as a result of the input node (11, 12) receiving the supply signal of said positive polarity (battery 10), and further … from the control circuit as a result of the input node receiving the supply signal of said negative polarity (battery 10 comprising two opposite polarity charges that is passed thru contact 11 and 12).
[NOTE. 	When switch 28 couples battery 10, control means 18 starts, turning on switch 19 and starting boost control 17 (17 obtains higher voltage then battery 10, same as Applicant’s charge pump 120; para 50). The boosted voltage of 17 is Va being held by capacitor 25, at this stage. Next, to have device 80a (aka 16) to be on state, in order to couple with the load 14, control means 18 turns off 19. When 19=off, capacitor 45 is charged (Vb) by a current flowing thru 44. The charged voltage Vb is gradually increases gate voltage 21, thru switch 46 and diode 27, to completely turn on 21, during , during polarity reversal protection circuit 21 is off and 81 is used to short the gate-source current path of 21; Para 82-83)]
However, Okanoue fails to teach a feedback signal path configured to generate a feedback voltage from a voltage at the output node, wherein said control circuit is configured to generate said control signal in response to the feedback voltage; and to pass the feedback voltage to the control circuit, and further decouple the feedback voltage from the control circuit in response to (incorrect) polarity.
However, Komatsu teaches (Fig. 10-11, col. 9 L1-col. 10L41) a feedback signal path (63) configured to generate a feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) from a voltage at the output node (source of 61 that is passed thru node A-B, and load 31, respectively), wherein said control circuit (62) is configured to generate said control signal in response to the feedback voltage (63); to pass the feedback voltage (signal that is passed from TR on/off operated signal to the gate of main switch 61) to the control circuit (62), and further decouple (using switch TR on/off operation) the feedback voltage from the control circuit in response to (incorrect) polarity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue’s circuit to include a feedback signal path and decoupling feedback voltage in response to an incorrect polarity from the control circuit, as disclosed by Komatsu, as doing so would have provided an improved surge voltage generation while preventing breakdown of switching element respect to the reverse connection of the power supply, as taught by Komatsu (abstract).
 5. 	Claim 17 are rejected under 35 U.S.C 103 as being unpatentable over Okanoue (US Pub 2016/0301235), in view of Komatsu (US Pat 7800878) and Iwamizu (US Pub 2015/0109706).
Regarding claim 17, Okanoue and Komatsu collectively fail to teach the power transistor (30) is formed in a doped semiconductor well, and further comprising a current limiting resistor coupled between the doped semiconductors well and the input node.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Okanoue and Komatsu’s circuit to include power transistor to include a doped semiconductor well with a current limiting resistor, as disclosed by Iwazimu, as doing so would have provided an on-state suppressing heat generation power chip, as taught by Iwazimu (abstract and para 17).
Allowable Subject Matter
6. 	Claims 12-16, 24-25, 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, a search of prior art(s) failed to teach “the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between a node supplying the feedback voltage and an input of the control circuit; and a diode having a cathode coupled to receive a reference voltage and an anode coupled to a control terminal of the transistor switch; wherein said diode is sensitive to the incorrect polarity of said supply signal at the input node and configured to turn off the transistor switch in response thereto”.
Claim 13 is depending from claim 12. 
Regarding claim 14, a search of prior art(s) failed to teach “an additional polarity reversal protection circuit configured to couple the feedback signal path to the output node in response to the incorrect polarity of the supply signal, and further decouple the feedback signal path from the output node in response to a correct polarity of the supply signal”.
Claims 15-16 are depending from claim 14.
Regarding claim 24, a search of prior art(s) failed to teach “the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between a node supplying the feedback voltage and an input of the 
Claim 25 is depending from claim 24.
Regarding claim 27, of 26, wherein the polarity reversal protection circuit comprises: a transistor switch having a conduction path coupled between the output node and node supplying the feedback voltage to an input of the control circuit; a diode having a cathode coupled to receive the charge pump voltage and an anode coupled to a control terminal of the transistor switch; wherein said diode is sensitive to the polarity of said supply signal at the input node, the diode configured to turn off the transistor switch as a result of the input node receiving the supply signal of said negative polarity”.
Claim 28 is depending from claim 27.
7. 	Claims 1-10, 18-22 and 29-30 are allowed. 
Regarding claim 1, a search of prior art(s) failed to teach “a polarity reversal protection circuit configured to sense the input node to receive a supply signal of an incorrect polarity and in response thereto: a) disconnect  application of the gate control signal to the control electrode of the power transistor; and b) directly electrically connect the control electrode of the power transistor to the current conduction path between the second conduction electrode of the power transistor  and the output node”.
Claims 2-10 are depending from claim 1. 
Regarding claim 18, a search of prior art(s) failed to teach “a circuit, comprising: a polarity reversal protection circuit configured to sense the input node receiving the supply signal of said second polarity and in response thereto directly electrically connect the control electrode of the at least one power transistor and the current conduction path”.
Claims 19-22 are depending from claim 18
claim 29, a search of prior art(s) failed to teach “ a second, low input current circuit section configured to receive a supply current from the input node, the low input current circuit section configured to control the control electrode of the at least one power transistor in the high input current circuit section to control current flow from the input node to the output node via the current conduction path through the at least one power transistor in the high input current circuit section; and polarity reversal protection circuitry, the polarity reversal protection circuitry comprising: a) a low input current circuit section protection circuit module configured to decouple the low input current circuit section from the input node as a result of the input node receiving a supply signal of said second polarity; b) at least one high input current circuit section protection circuit module configured to short-circuit the current conduction path and the control electrode in said at least one power transistor coupled to the input node and the output node as a result of the input node receiving a supply signal of said second polarity; a feedback signal path from the output node to the low input current circuit section, the feedback signal path comprising a resistive divider network configured to be coupled between the output node and ground with a intermediate divider node configured to be coupled to the low input current circuit section; and feedback protection circuitry comprising: a) a feedback protection switch comprising one of: al) an output electronic switch of the resistive divider network, said output electronic switch arranged between said intermediate divider node of the resistive divider network and the low input current circuit section; or a2) an input electronic switch of the resistive divider network, said input electronic switch arranged between the output node and the resistive divider network; b) a feedback protection diode coupled to said feedback protection switch wherein said feedback protection diode is sensitive to the polarity of said supply signal at the input node, the feedback protection diode configured to switch off said feedback protection switch and decouple the low input current circuit section from the resistive divider network as a result of the input node receiving a supply signal of said second polarity; wherein the low input current circuit section is coupled to said intermediate divider node as a result of said feedback protection switch being switched on”.
Claim 30 is depending from claim 29.
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        3/26/2022







	/THIENVU V TRAN/                                                                                        Supervisory Patent Examiner, Art Unit 2839